Citation Nr: 1706929	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-04 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to July 1987, September 1990 to June 1991, and January 2003 to October 2003.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2014, the Veteran presented sworn testimony during a Board hearing in San Diego.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a September 2014 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a July 2015 supplemental statement of the case (SSOC).

In a September 2015 Board decision, the claim was again remanded for further development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AMC continued the previous denial in a March 2016 SSOC.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

A respiratory disability, including chronic obstructive pulmonary disease (COPD), is not related to the Veteran's military service.




CONCLUSION OF LAW

The Veteran does not have a respiratory disability, to include COPD, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 11171131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

Here, a pre-decisional notice letter in October 2007 complied with VA's duty to notify the Veteran.  In particular, this letter apprised the Veteran of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist as to the claim on appeal, the RO obtained the Veteran's service treatment records, as well as VA and private treatment records in furtherance of his claim.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that needs to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

There is no indication that any additional action is needed to comply with the duty to assist.  Pursuant to the September 2015 Board Remand, the Veteran was afforded a VA examination and medical opinion in November 2015 with an addendum opinion in January 2016.  The examination report and medical opinions indicate that the VA examiner thoroughly reviewed the Veteran's past medical history, documented his complaints, and rendered findings consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the November 2015 VA examination report and November 2015 and January 2016 medical opinions are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Thus, given the standard of the regulation, the Board finds that VA does not have a duty to assist that was unmet.



II.  Analysis

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Because it is undisputed that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317.  Under this regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117(a)(1)(A) (West 2014); 38 C.F.R. § 3.317(a) (2016).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities-(1) an undiagnosed illness; (2) medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(i) (2016).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317 (a)(5) (2016); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Veteran has asserted entitlement to service connection for a respiratory disability, to include COPD, asthma, and bronchitis.  See, e.g., the Board hearing transcript dated June 2014.  He has contended that he developed a respiratory disability as a result of his exposure to burning oil fields during his military service in Southwest Asia.  Id.

As indicated above, the Veteran served on active duty from February 1987 to July 1987, September 1990 to June 1991, and January 2003 to October 2003 with additional service in the Army Reserves.  He served in Southwest Asia from October 1990 to May 1991.  A service treatment record (STR) dated in October 1990 noted a diagnosis of bronchitis; a contemporaneous chest x-ray was negative for abnormalities.

A November 1991 quadrennial examination from the Veteran's Reserve service documented his report of wheezing.  Private treatment records dated in January 1994 noted the Veteran's report of difficulty breathing through his nostrils.  In September 1995, the Veteran reported wheezing and coughing; a diagnosis of questionable COPD was indicated.  It was further noted that the Veteran smokes one to one and a half packs per day.  A diagnosis of acute bronchitis was indicated in November 1997.  VA treatment records dated in October 1998 noted the Veteran's report of respiratory infections and wheezing.  The Veteran reported that he breathed in dark, oily smoke during his military service.  He told his treatment provider that he has had respiratory infections, like colds and bronchitis, "a lot."  A chest x-ray conducted in October 1998 indicated "[m]ild hyperinflation.  There is slight blunting to the posterior left costophrenic angle.  Airway disease is not excluded."  An October 2002 VA treatment record noted that the Veteran denied pulmonary disease.  A September 2003 Report of Medical Assessment recognized the Veteran's treatment for respiratory infections; it was recommended that he seek follow-up for respiratory concerns.  A June 2003 treatment record noted that the Veteran "[h]as a cough productive of colored phlegm."  It was further indicated that he smokes one pack per day of cigarettes.  An August 2003 post-deployment health assessment documented the Veteran's report of a chronic cough.  He was treated for pneumonia in July 2004; at the time it was noted that he did not have COPD or asthma.  An October 2005 functional capacity certificate indicated that the Veteran did not have a diagnosis of asthma.  An October 2005 Report of Medical History noted the Veteran's chronic "smoker's" cough, as well as diagnoses of sinus infection in spring 2002 and pneumonia in July 2004.  Vet Center treatment records dated in January 2007 noted that the Veteran had been sick with bronchitis.  Treatment records dated in March 2007 indicated that the Veteran had a "smoker's cough."  Spirometry performed in March 2007 identified a mild obstructive lung defect.  Treatment records dated April 2007 documented the Veteran's report of cough and shortness of breath.  An October 2009 Vet Center treatment record noted that the Veteran has been a smoker since age 14.

In a February 2009 statement, the Veteran reiterated his exposure to oil fires while serving in Southwest Asia.  He stated, "I was coughing day and night until my lungs hurt from coughing up so much phlegm."  He stated that, prior to his Southwest Asia service, he "hardly even had any upper respiratory infection problems, but since then I have been more susceptible to pneumonia, bronchitis, and asthma."  At the June 2014 Board hearing, the Veteran testified to the respiratory symptoms he experienced following exposure to dense, toxic oil fires in Southwest Asia.
The Veteran was afforded a VA respiratory examination in July 2015 at which time the examiner reviewed the Veteran's medical history and stated, "There is insufficient evidence to warrant or confirm a diagnosis of a respiratory disorder."  The examiner explained, "There are insufficient records.  He did not do [pulmonary function testing].  No treatment notes documenting a respiratory condition.  He has mild wheezing on exam, but this could be from asthma, COPD, or bronchospasm from smoking, unable to specify what the diagnosis is."  The examiner then provided a negative nexus opinion based upon the absence of a diagnosed respiratory disability.

Critically, in the July 2015 report, the examiner failed to recognize the respiratory complaints, which are documented in the Veteran's service and post-service treatment records.  Accordingly, the July 2015 VA examination report is inadequate.  See Nieves-Rodriguez,22 Vet. App. 295; Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  As such, the matter was remanded in September 2015 in order to afford the Veteran with a new VA examination.

Pursuant to the September 2015 Board Remand, the Veteran was afforded a VA examination in November 2015 at which time the examiner confirmed a continuing diagnosis of COPD based upon physical examination of the Veteran as well as review of his medical history.  The question of nexus was addressed in a separate November 2015 opinion, in which the examiner concluded, "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained, "VA treatment notes show COPD diagnosed 7/2015.  Prior to 7/2015, there is no mention of a respiratory diagnosis, complaint, or symptoms, going back to at least 2010.  He states he had yearly spirometries at work until 2011 when he retired, and that they were normal, as far as he knows."  The examiner continued, "COPD is almost always due to smoking.  He has a long smoking history, and continues to smoke.  He was in the service for less than one year, separated at age 36.  It would be unusual to have COPD at the relatively young age of 36, even in smokers."  The examiner concluded, "[f]or the above reason, it is less likely than not COPD was incurred in service."

The Veteran was afforded a VA addendum opinion in January 2016.  The examiner reviewed the Veteran's service treatment records and noted, "chest x-ray 10/12/1990 was done for 'presents this morning with symptoms of the common cold.'  Impression was 'viral syndrome vs. (?illegible) bronchitis.'  The chest x-ray 10/12/1990 does not show an impression of bronchitis.  The 2 view chest x-ray was normal."  The examiner explained, "[t]his means he did not have pneumonia.  This means he likely had the common cold.  A common cold would be unrelated to later COPD . . . COPD is due to smoking, common colds are due to cold viruses."  The examiner stated that, "the common cold is often called 'bronchitis' in STRs, but this is now not medically correct."  The examiner continued, "[h]is current condition is COPD.  There is insufficient evidence in the medical literature that oil fires cause COPD."  The examiner concluded that the Veteran's current respiratory condition is mild COPD, which "is almost always due to tobacco use.  This is well established in the medical literature.  A minority is due to a genetic condition, but there is no evidence of this here.  His COPD is a disease with clear and specific etiology, in this case tobacco smoking."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  

With respect to the current claim, the Board finds that the medical evidence demonstrating the absence of nexus between the currently diagnosed respiratory disability and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  The Board recognizes that, in the January 2016 VA opinion, the examiner did not specifically discuss the October 1998 chest x-ray and the September 2003 medical assessment.  An examiner, however, is not required to comment on every piece of evidence in the file.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  Critically, as indicated above, taken together, the November 2015 and January 2016 VA medical opinions are based on review of the Veteran's medical history, as well as interview and physical examination of the Veteran.  The Board therefore places significant weight on the cumulative findings of the VA examiner as expressed in the November 2015 and January 2016 medical opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Veteran has not produced a medical opinion to contradict the conclusions of the November 2015 and January 2016 examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

The Board additionally notes that the law and regulations pertaining to service connection for undiagnosed illnesses resulting from the Persian Gulf War service are not for application as to the pending claim, because the Veteran has diagnosed disabilities, namely COPD.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).

Based on a review of the evidence, the Board finds that service connection for a respiratory disability to include COPD is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, as a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to a chronic orthopedic disability is commonly known and, therefore, the Veteran's contention that he has a chronic respiratory disability related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  Once the threshold of competency is met, however, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

There is no indication in the medical evidence of record that the Veteran was diagnosed with a respiratory disability, to include COPD, during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Here, the evidence does not document a diagnosis of COPD until 2015.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the contentions of the Veteran regarding chronic respiratory symptomatology dating from service are contradicted by the findings of the November 2015 and January 2016 VA examiner who considered the Veteran's lay assertions and reasonable inferences suggested in the record in rendering the negative nexus opinions.
In conclusion, for the reasons set out above, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for respiratory disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


